791 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PAUL L. FRESHOUR, Plaintiff-Appellantv.DWIGHT RADCLIFF, SHERIFF PICKAWAY COUNTY, Defendant-Appellee.
84-3995
United States Court of Appeals, Sixth Circuit.
4/15/86

AFFIRMED
S.D.Ohio
ORDER
BEFORE:  KEITH and MARTIN, Circuit Judges; WEICK, Senior Circuit Judge.


1
Freshour appeals pro se from the district court's judgment dismissing his civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Freshour is a prisoner at the penitentiary in Lima, Ohio.  His complaint alleges that Sheriff Radcliff caused a newspaper article to be written falsely accusing Freshour of sending obscene letters to persons living in Pickaway County, Ohio.  The complaint also includes an allegation that Radcliff improperly disposed of a typewriter that had been seized during the investigation into these obscene letters.


3
The general rule is that an action for defamation or libel does not automatically state a due process violation simply because a state official committed the act.  Paul v. Davis, 424 U.S. 693, 699-701 (1976).  The Civil Rights Act imposes liability for violations of rights protected by the Constitution, not for violations of duties of care arising out of state tort law.  Baker v. McCollan, 443 U.S. 137, 146 (1979).  The district court was correct to hold that Freshour's defamation and libel issue did not raise a proper civil rights claim.


4
The same reasoning also applies to Freshour's claim concerning his typewriter.  This issue is basically a state law issue for conversion of property.  Remedy for this type of injury must be sought in state court under traditional tort law principles.  Baker, supra.  So this issue is also without merit.


5
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.